El Juez Asociado Sb. MacLeaby
emitió la opinión del Tribunal.
La presente es una demanda de divorcio establecida por *407el marido, el recurrente ante esta Corte, contra su esposa, recurrida- La demanda alega que en primero de Agosto de 1889, en la Iglesia Parroquial de Catedral, de la Ciudad de San Juan, se unieron en matrimonio el citado Luis Vazquez Kniz con Doña María G-arcia Marien. Que la vida matrimonial siguió su curso natural, sin que el menor disgusto turbara la paz conyugal, basta el año 1901, cuando el demandante se encontraba con su esposa accidentalmente en la Ciudad de la Habana, ocurrió la desaparición de su citada esposa, no sola-mente de su domicilio, sino de la Ciudad, y jamás ha regre-sado al domicilio de su esposo, y que ignora é&te, en absoluto, donde se encuentra. Que el demandado, en los primeros momentos de ese injustificado abandono, creía que su esposa hubiera regresado á San Juan, donde reside su familia, y él á su vez hizo viaje á ésta, en donde ha permanecido desde el año de 1901, sin que resultara cierta la suposición que hizo. De aquí la demanda sigue consignando las varias leyes esta-tutarias con respecto al divorcio, y suplica á la Corte de Dis-trito que se verifique la citación y emplazamiento por medio de un periódico, ó de cualquier otro modo que á la Corte le parezca.
En la vista de la causa, en 11 de Julio de 1903, declararon dos testigos en cuanto á los hechos, en los mismos términos de la demanda, y se presentó como prueba un certificado del matrimonio. Se señaló el día ocho del mismo mes para dic-tar sentencia, y la Corte dictó la siguiente:
Sentencia. — En la Ciudad de San Juan de Puerto Rico, á los onee días del mes de Julio de mil novecientos tres. Vistos en juicio oral y público estos autos declarativos seguidos por Don Luis Vazquez Ruiz, dirigido y representado por el abogado Don Luis Freyre Bar-bosa, contra Doña Maria Dolores García Marien, declarada en rebel-día, sobre divorcio.
Io. Resultando: que el abogado Don Luis Freyre Barbosa, en representación de Don Luis Vazquez Ruiz, en dos de Febrero del año corriente, presentó demanda de divorcio contra Doña Maria Dolores *408García Marien, con quien él se Rabia unido en matrimonio en 10 de Agosto del año de 1889, según la transcripción del acta de matrimonio que acompañó á la demanda, fundándola en el Recho de que en el año 1901, Rallándose el marido y su esposa, accidentalmente, en la Ciudad de la Habana, desapareció la esposa del domicilio conyugal y de aquella Ciudad y jamás ha regresado al domicilio de la parte demandante, que ignora en absoluto donde ella se encuentra, y ale-gando como fundamento de derecho, el abandono como causa de divorcio.
2o. Resultando: que admitida la demanda, citado el Fiscal, pu-blicada cédula de citación en el periódico que se edita en esta Capital, bajo el nombfe de “El Boletín Mercantil” correspondiente al 10 de Febrero último, no compareció la demandada; y decretado el se-gundo emplazamiento y publicada la cédula en el “Heraldo Español” del día 28 de Febrero último, fué entonces declarada en rebeldía la demandada, y citadas las partes para la proposición de pruebas, com-pareció solamente el demandante, proponiendo las que convinieron.
3o. Resultando: que celebrado el juicio oral en su día, declara-ron los testigos Luis Abella Blanco y Juan Nadal Santa Coloma; que estando los dos esposos accidentalmente en la Habana en el año 1901 desapareció la esposa; que el marido creyó que ella se habría venido para San Juan y vino aquí en su busca, habiéndose enterado todo el mundo del hecho.
4o. Resultando-, que se ha cumplido con las prescripciones de la Ley de Procedimiento en este caso.
Io. Considerando: que si bien el abandono del rnaiúdo por la esposa constituye causa de divorcio, es también elemento esencial del abandono la salida del hogar conyugal con la intención definitiva en que la parte persiste de no volver jamás, durante el término de un año.
2o. Considerando: que no resulta prueba directa ni indirecta, de que Doña Maria Dolores García Marien se separara de su marido con la intención de no volver más, pues apreciando las pruebas bajo una crítica racional, la desapaiúción de la mujer no implica necesa-í’iamente el abandono de su marido, pudiendo explicarse por ha-berle' ocurrido cualquier accidente durante una ausencia momentá-nea, del lado de su marido, que le impidiera reunirse con él durante cierto tiempo, no pudiendo vei-ificarlo después por haberse ausentado éste de la Habana.
3o. Considerando: que las pruebas practicadas no bastan para convencer el juicio sano de un juzgador racional.
*409Fallamos-, que debemos declarar y declaramos sin lugar la de-manda con las costas al actor”.
Habiéndose interpuesto recurso de apelación para ante esta Corte Suprema, de la causa se dió traslado al Fiscal, quien en esa época era el Iíon. Emilio del Toro, y él presentó su in-forme, en el cual consigna los hechos y las proposiciones le-gales aplicables á la misma, y dá como su opinión la siguiente:
“La única cuestión á resolver en el presente caso es la de si debe entenderse ó no que ha existido abandono del marido por parte de la mujer. En la misma demanda se consigna que encontrándose el actor con su esposa accidentalmente en la Habana, desapareció de allí su referida esposa, sin que baya jamás vuelto á encontrarla. Sobre este hecho es que se aduce'prueba y en realidad de verdad ese hecho no es constitutivo del abandono que se requiere para que pueda decretarse, bajo la base del mismo, el divorcio. Es necesario que conste de una manera manifiesta la voluntad de abandonar, y en el presente caso solo consta que la esposa desapareció sin que conste el motivo de ello, y si entramos en el terreno de las suposiciones, lo mismo podemos suponer que la esposa abandonó voluntariamente el hogar con la deliberada intención de no volver más á él, como que la referida esposa ha sido y es víctima de algún accidente desconocido, que la ha obligado á vivir separada de su hogar legítimo”.
Como resultado de una consideración debida de esta cansa, aparece claramente que la demanda de divorcio se hu-biera desestimado si se hubiera interpuesto una excepción previa á la demanda en general, pues de la misma aparece que no se alega causa suficiente para decretar el divorcio.
La única base ó fundamento que pretende alegar el abo-gado defensor, para que sea decretado este divorcio, es el de abandono, bajo el estatuto, según se consigna en la sección 164, párrafo 5 del Código Civil, la que á la letra dice así:
“El abandono de la mujer por su marido ó del marido por su mujer por un término de un año.
El desaparecimiento de la mujer, sin explicación alguna, *410no podría considerarse abandono, porque el abandono lia de continuar no solamente un año, sino ha de acompañarse por circunstancias que demuestren la intención de no regresar jamás á su lado, sino de vivir separadamente del esposo aban-donado. La palabra abandono se define por los lexicógrafos de la manera siguiente: “El acto del marido ó de la'mujer que se separa de su esposo ó esposa voluntariamente, y con Ja intención de causar una separación perpetua.” El Tribunal Supremo de Indiana dice que la palabra abandono, en el sentido en que se usa en el estatuto bajo el cual fué esta-blecido el presente procedimiento, puede definirse como “Un acto voluntario, separándose de, la esposa (ó del esposo) con la intención de causar una separación palpable entre las partes, y que implica el actual abandono de la esposa por el esposo, ó vice versa.” (60 Indiana 269.)
En vista de que no hay evidencia ninguna en el presente caso que demuestre, por inferencia ó de otro modo, el mo-tivo del desaparecimiento de la esposa, ó que indique inten-ción alguna por parte de ella, de efectuar una separación perpetua, ó de vivir permanentemente separada de su mari-do, la Corte de Distrito hizo bien.al no decretar el divorcio, y la sentencia de dicha Corte debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Figueras y Wolf.